so uniform ssc lik aol-of go aas as ov co department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division q l feb be tep rats legend city a plan x dear this letter is in response to a request for a ruling letter submitted on your behalf by your authorized representative on date as supplemented by letters dated date and date concerning the federal_income_tax consequences of certain transfers involving a defined benefit pension_plan and an eligible_deferred_compensation_plan under sec_457 of the internal_revenue_code code have been submitted in support of the requested rulings the following facts and representations city a maintains plan x for certain employees who have enforcement authority or duties police employees plan x is a governmental_plan within the meaning of code sec_414 and a defined_benefit_plan plan x is intended to satisfy the requirements of code sec_401 which are applicable to governmental plans compensation plan under code sec_457 plan other employees of city a are eligible to participate in the plan however the police employees involved in this ruling_request are no longer allowed to receive future contributions such police employees employee deferrals or city a matching_contributions to the plan have frozen accounts in the plan city a also maintains an eligible deferred police employees as well as certain plan x provides for mandatory employee contributions city a also makes employer contributions to plan x as actuarially determined to be necessary to fund the pension benefits to provide for an increase in the under plan x plan x was amended on page this normal monthly retirement benefit accruing for each year_of_service after date amendment increased the benefit that will accrue for each year_of_service after date of average final monthly compensation as defined in plan x such increased from pension is provided only for police employees who are not actively participating in the plan police employees who previously participated in the plan but who recently made an irrevocable election to cease future participation in the plan are entitled to a normal monthly -_-_ of average’ final monthly compensation multiplied retirement benefit under plan x equal to by their years of credited service after date these employees are also entitled under plan x to normal monthly retirement benefits equal to compensation multiplied by their years of credited service prior to date of their average final monthly _ plan x provides that a police employee who is entitled to a monthly pension equalto _- of his average final monthly compensation_for years of credited service after date may purchase an additional benefit additional benefit equal to compensation multiplied by the number of his years of credited service prior to date so that such additional benefit if purchased would increase his total pension benefit for pre- date years from described in the preceding sentence have already accrued in plan x the service prior to date police employees who purchase the additional benefit as pension for years of of his average final monthly to plan x provides that a police employee may purchase the additional benefit by making a cash payment of funds not related to any retirement_plan after-tax funds or by transferring or rolling over to plan x funds from another retirement_plan including the plan your authorized representative has represented that the rollover_contributions are rollover_contributions as defined in sec_402 of the code the amount of the payment for the additional benefit is an amount which the plan x administrator determines calculated on a consistent basis for all electing police employees is necessary to cover the employee contribution portion of the cost for the additional representative has represented that the method to determine the benefit attributable to rollover_contributions for purposes of sec_415 is based on reasonable actuarial assumptions that are plan x specifically limits not more favorable than those specified in sec_411 of the code transfers or rollovers of funds from the plan to purchase the additional benefit to transfers or rollovers that will not cause plan x to lose its status as a retirement_plan qualified under sec_401 of the code sec_401 of the code benefit attributable to the purchased additional benefit your authorized the plan provides for direct trustee-to-trustee transfers under _ your authorized representative has requested the following rulings on your behalf a direct trustee-to-trustee transfer at the request of the police employee participant pursuant to code sec_401 after the police employee participant has severed employment with city a of an eligible_rollover_distribution from the plan to plan x to purchase the additional benefit under plan x is a permissible trustee-to-trustee transfer under code sec_457 and will not result in ordinary_income to the police employee under sec_457 sec_402 or sec_72 of the code page a rollover within days after receiving the distribution of all or part of an eligible_rollover_distribution from the plan received by a police employee after severance_from_employment with city a to plan x to purchase the additional benefit is a permissible rollover to plan x under code sec_457 and will not result in ordinary_income to the police employee distribute under sec_457 sec_402 or sec_72 of the code the amounts transferred to plan x as a rollover from the plan pursuant to sec_457 or as a direct trustee-to-trustee transfer pursuant to sec_457 and sec_401 to purchase the additional benefit under plan x will not be treated in plan x as either i the annual_benefit within the meaning of code sec_415 for purposes of determining limitations for defined benefit plans or ii an annual_addition within the meaning of code sec_415 for purposes of determining the limitations for defined contribution plans requested ruling sec_1 and were withdrawn in a letter dated date from your authorized representative with respect to your fourth and fifth requested rulings code sec_72 provides in general that gross_income includes any amount_received_as_an_annuity under an annuity endowment or life_insurance_contract code sec_40 a a provides in general that a_trust shall not constitute a qualified_trust under sec_401 unless the plan of which such trust is a part provides that if the distributee of any eligible_rollover_distribution elects to have such distribution paid directly to an eligible_retirement_plan and specifies the eligible_retirement_plan to which such distribution is to be paid in such form and at such time as the plan_administrator may prescribe such distribution shall be made in the form of a direct trustee-to-trustee transfer to the eligible_retirement_plan so - specified code sec_401 states that for purposes of this paragraph the term eligible_retirement_plan has the meaning given such term by sec_402 except that a qualified_trust shall be considered an eligible_retirement_plan only if it is a defined_contribution_plan the terms of which permit the acceptance of rollover distributions however sec_1 a - q a-2 of the regulations states in pertinent part that a plan is permitted at a participant’s election to make a direct_rollover to any type of retirement_plan as defined in sec_402 including a defined_benefit_plan_code sec_402 provides in general that any amount actually distributed to any distributee by any employees’ trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 relating to annuities code sec_402 states that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution the distribute transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the oe page property distributed then such distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid code sec_402 provides that for purposes of this subsection the term eligible_rollover_distribution means any distribution to an employee of all or any portion of the balance_to_the_credit of the employee in a qualified_trust with certain exceptions for substantially_equal_periodic_payments required minimum distributions and hardship distributions code sec_402 generally provides that the transfer described in sec_402 must be made within days of receipt subject_to the hardship exception described in subparagraph b code sec_402 states in pertinent part that the term eligible_retirement_plan means a qualified_trust code sec_457 provides generally that any amount of compensation deferred and income attributable to amounts so deferred under an eligible_deferred_compensation_plan of a governmental entity shall be includible in gross_income only for the taxable_year in which such compensation or other income is paid to the participant or other beneficiary code sec_457 provides generally that amounts paid to an employee in an eligible_rollover_distribution from an eligible_deferred_compensation_plan can be rolled over to an eligible_retirement_plan described in code sec_402 in accordance with the rules of code sec_402 code sec_457 states that for purposes of subparagraph a the rules of code sec_402 through and and sec_402 apply pe vl sec_1_457-7 of the income_tax regulations regulations provides in general that a trustee-to-trustee transfer in accordance with code sec_401 from a sec_457 plan is not includible in gross_income of a participant or beneficiary in the year transferred sec_1_457-7 of the proposed_regulations also provides that any payment from a sec_457 plan made in the form of an eligible_rollover_distribution as defined in code sec_402 is not includible in gross_income in the year paid to the extent the payment is transferred to an eligible retirement as defined in code sec_402 within days with respect to your fourth and fifth requested rulings the plan provides that participants can request a rollover in the form of a direct trustee-to-trustee transfer to an eligible_retirement_plan plan x is an eligible_retirement_plan within the meaning of code sec_402 and it accepts eligible rollover distributions from either the trustee of the distributing plan or the participant accordingly with respect to your fourth requested ruling we conclude that a direct trustee-to- trustee transfer at the request of the police employee participant pursuant to code sec_401 after the police employee participant has severed employment with city a of an page eligible_rollover_distribution from the plan to the plan x to purchase the additional benefit under plan x is a permissible trustee-to-trustee transfer under code sec_457 and will not result in ordinary_income to the police employee under sec_457 sec_402 or sec_72 of the code to the extent that it is otherwise an eligible_rollover_distribution and the requirements of code sec_402 are met with respect to your fifth requested ruling we further conclude that a rollover within days after receiving the distribution of all or part of an eligible_rollover_distribution from the plan received by a police employee after severance_from_employment with city a to plan x to purchase the annual_benefit is a permissible rollover to plan x under code sec_457 and will not result in ordinary_income to the police employee distributee under sec_457 sec_402 or sec_72 of the code to the extent that it is otherwise an eligible_rollover_distribution and the requirements of code sec_402 are met ’ with respect to your sixth requested ruling code sec_411 sets forth rules for allocating accrued_benefits between employer and employee contributions code sec_415 sets forth limitations on benefits_and_contributions under qualified_plans with respect to defined benefit plans code sec_415 provides that benefits with respect to a participant exceed the limitation of this subsection if when expressed as an annual_benefit within the meaning of paragraph such annual_benefit is greater than the lesser_of dollar_figure or with respect to defined contribution plans code sec_415 states that contributions and other additions with respect to a participant exceed the limitation of this subsection if when expressed as an annual_addition within the meaning of paragraph to the participant’s account such annual_addition is greater than the lesser_of dollar_figure or __ percent of the participant’s_compensation of the participant’s average compensation_for his high years code sec_415 provides in pertinent part that the term annual_benefit means a benefit payable annually in the form of a straight life_annuity with no ancillary_benefits under a plan to which employees do not contribute and under which no rollover_contributions as defined in specified code sections are made code sec_415 states in pertinent part that if the employees make rollover_contributions as defined in sec_402 and sec_457 the determinations as to whether the limitation described in paragraph has been satisfied shall be made in accordance with regulations prescribed by the secretary by adjusting such benefit so that it is equivalent to the benefit described in subparagraph a code sec_415 states that for purposes of paragraph the term annual_addition means the sum for any year of employer contributions the employee contributions and forfeitures sec_415 further states in pertinent part that for the purposes of this paragraph employee contributions under subparagraph b are determined without regard to any rollover_contributions as defined in sec_402 and sec_457 page sec_1 b i of the regulations states in pertinent part that the term annual_benefit does not include any benefits attributable to rollover_contributions as described in sec_402 which is currently sec_402 under sec_1 b iii of the regulations if rollover_contributions are made to the plan the annual_benefit attributable to these contributions is determined on the basis of reasonable actuarial assumptions sec_1 d of the regulations states in pertinent part that where a defined_benefit_plan provides for voluntary_employee_contributions these contributions are considered a separate defined_contribution_plan maintained by the employer which is subject_to the limitations on contributions and other additions described in sec_1 sec_1 b i of the regulations states in pertinent part that the term annual_addition does not include rollover_contributions as defined in sec_402 which is currently sec_402 with respect to your sixth requested ruling sec_1 b of the regulations provides that benefits attributable to rollover_contributions are not included in the annual_benefit while sec_1 b iii provides that such benefits are determined on the basis of reasonable accordingly benefits attributable to rollover_contributions which are actuarial assumptions determined on the basis of reasonable actuarial assumptions are not included in the annual in the present case your authorized representative has represented that the method to benefit determine the benefit attributable to rollover_contributions for purposes of sec_415 is based on reasonable actuarial assumptions that are not more favorable than those specified in sec_411 of the code present case are not annual benefits within the meaning of sec_1 b of the regulations your authorized representative has also represented that the rollover_contributions are rollover_contributions as defined in sec_402 of the code accordingly these rollover_contributions are not annual_additions within the meaning of sec_1 b of the regulations therefore the benefits attributable to the rollover_contributions in the therefore with respect to your sixth requested ruling we conclude that the amounts transferred to plan x as a rollover from the plan pursuant to sec_457 or as a direct trustee-to- trustee transfer pursuant to sec_457 and sec_401 to purchase the additional benefit under plan x will not be treated in plan x as either i an annual_benefit within the meaning of code sec_415 for purposes of determining limitations for defined benefit plans or ii an annual_addition within the meaning of code sec_415 for purposes of determining the limitations for defined contribution plans this ruling letter is based on the assumption that plan x is qualified under code sec_401 at all times relevant to the transaction described herein this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent page a copy of this ruling letter has been sent to your authorized representative in accordance with a power_of_attorney on file with this office if you have any questions please contact please refer to se t ep ra t3 at sincerely yours rances v sloan employee_plans enclosures notice deleted copy of ruling letter
